      Case 2:19-cv-00778-SMV-KRS Document 55 Filed 09/02/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DAVID GAYTAN,

               Plaintiff,

vs.                                                 No.: 2:19-CV-00778-SMV-KRS

STATE OF NEW MEXICO,
STATE POLICE OFFICER A.J. ROMERO
IN HIS OFFICIAL AND PERSONAL
CAPACITIES,

               Defendants.

      ORDER GRANTING STIPULATED MOTION TO VACATE SETTLEMENT
                CONFERENCE AND SCHEDULING ORDER

       THIS MATTER is before the Court on the parties’ Stipulated Motion to Vacate Settlement

Conference and Scheduling Order, (Doc. 54), filed August 31, 2020. The parties ask to vacate the

settlement conference set for September 29, 2020, and scheduling order in light of the pending

Motion for Judgment on the Pleadings and for Qualified Immunity, (Doc. 40), Motion to Stay

Discovery, (Doc. 41), and Motion to Compel Supplementation of Plaintiff’s Expert Disclosure,

(Doc. 42). Having reviewed the Motion and record of the case, and noting that the Motion is

unopposed, the Court GRANTS the Motion.

       IT IS THEREFORE ORDERED that the Settlement Conference set for September 29,

2020 is vacated, and the deadlines in the Scheduling Order, (Doc. 27), are vacated. The Court will

hold a new scheduling conference after the Motion for Judgment on the Pleadings is ruled on.

       IT IS SO ORDERED.




                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
